—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 2, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant’s only contention on this appeal is that his sentence of 2 to 6 years’ imprisonment is harsh and excessive. Defendant pleaded guilty knowing that he would receive the sentence ultimately imposed. Further, defendant’s plea was taken in satisfaction of all other charges then pending against him in Broome County. Given these facts, as well as defendant’s criminal record and the fact that the sentence imposed was not the harshest possible, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.